IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
§
IN RE: § CHAPTER7
§
LEGENDARY FIELD EXHIBITIONS, § CASE NO. 19-50900-CAG
LLC; §
§
AAF PLAYERS, LLC; § CASE NO. 19-50902-CAG
§
AAF PROPERTIES, LLC; § CASE NO. 19-50903-CAG
§
EBERSOL SPORTS MEDIA GROUP, § CASE NO. 19-50904-CAG
INC; §
§
LFE 2, LLC; § CASE NO. 19-50905-CAG
§
WE ARE REALTIME, LLC § CASE NO. 19-50906-CAG
§

DEBTORS

(SUBSTANTIVE CONSOLIDATION OF
ALL 6 CASES, INTO ONE CASE,
LEGENDARY FIELD EXHIBITIONS,
LLC, CASE NO. 19-50900-CAG)
JOINTLY ADMINISTERED UNDER
CASE NO. 19-50900-CAG

 

MOTION TO RATIFY PAYMENTS AS ADMINISTRATIVE EXPENSE, FROM FUNDS OF
THE ESTATE
(WITH 21-DAY LANGUAGE)

THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR

INTERESTS.

IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY-ONE (21) DAYS FROM
THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED

WITHOUT A HEARING BEING HELD.

A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.

A copy of the proposed Order attached as
Exhibit "A".

 
NOW COMES RANDOLPH N. OSHEROW, TRUSTEE (“Trustee”), the Chapter 7
Trustee of the Consolidated bankruptcy estate of LEGENDARY FIELD EXHIBITIONS, LLC
and files his Motion to Ratify Payments to:

a. 10,000.00 payable to Darwin Beacham, to do the inventory on the assets in the case, as
an Administrative Expense, and

b. Randolph N. Osherow, in the amount of $4000.00, to cover in part, the costs of
sending out Notices Via The Noticing Center in regards to the Consolidation of the 6 cases,
Motion to Ratify Payments, Motion to Hire and Pay Robert Parker, Motion to Hire and Pay Frank
L. Sughrue as Liquidator and Motion to Limit Mailing Matrix by “The Noticing Center”.

c. $5464.00 for moving the equipment in Atlanta, Georgia back to San Antonio, Texas
payable to“M3 Commercial Moving and Logistics”.

Trustee would show the Court the following:

1. On 4/17/19 the consolidated cases were filed as Chapter 7 Bankruptcies under Chapter 7
of the Bankruptcy Code. On 4/17/19, Randolph N. Osherow was appointed Chapter 7 Trustee of
consolidated Debtor entities bankruptcy estates and continues to act in that capacity.

2. In the course of administering the bankruptcy estate, it is necessary for the Trustee to do an
accurate inventory sufficient to sell the assets of the football equipment that will be liquidated. The
bankruptcy schedules did not have a specific inventory sufficient to conduct a sale. It is necessary to
pay DARWIN BEACHAM, $10,000.00, to do the inventory on the football equipment, as an
administrative claim.: the Trustee has paid a $5000;00 down payment to DARWIN BEACHAM
and once DARWIN BEACHAM has completed the task/ inventory the remaining $5000.00 will be
paid, for a total of $10,000.00. The Trustee requests the Court ratify these 2 payments of $5,000.00

each to DARWIN BEACHAM.

 

 
3. The Trustee must pay for miscellaneous initial Notices Sent Out including a Motion to
Consolidate the 6 cases via THE NOTICING CENTER, same entity used by the Bankruptcy
Clerk’s Office at 7 cents per page, and 50 cents postage. Trustee’s personal credit card will be used
and the Trustee asks the court to Ratify the reimbursement of $4,000.00, to the Trustee from the
Bankruptcy Estate funds.

4, The Trustee has paid $5464.00 to ship equipment from the Atlanta, GA football team back
to San Antonio to M3 Commercial Moving and Logistics. The Trustee paid this shipping charge to
move the equipment back to San Antonio, Texas for sale, and asks the Court to ratify this payment
made by the Trustee.

WHEREFORE, PREMISES CONSIDERED, Trustee prays that this Court enter an order to
ratify payments made to i. DARWIN BEACHAM of $10,000.00, to do the inventory on the
football equipment, and ii. to Randolph N. Osherow in the amount of $4000,00, in regards to
initial Notices Sent Out by The Noticing Center, to Consolidate the 6 cases, Limit Mailing matrix,
To Hire and Pay Robert Parker, To Hire and Pay Frank L. Sughrue, Liquidator, & iii To Pay M3
Moving and Logistics $5464.00, to move equipment in Atlanta, Georgia to San Antonio, Texas.

Respectfully submitted the 9th day of May, 2019. a

/s/ Randolph N. Osherow_«
RANDOLPH N. OSHEROW
Texas State Bar No. 15335500
342 West Woodlawn, Suite 100
San Antonio, Texas 78212

(210) 738-3001 — Telephone
(210) 737-6312 - Telefax

rosherow@hotmail.com
Chapter 7 Trustee

 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
§
IN RE: § CHAPTER 7
§
LEGENDARY FIELD EXHIBITIONS, § CASE NO. 19-50900-CAG
LLC; §
§
AAF PLAYERS, LLC; § CASE NO. 19-50902-CAG
§
AAF PROPERTIES, LLC; § CASE NO. 19-50903-CAG
§
EBERSOL SPORTS MEDIA GROUP, § CASE NO. 19-50904-CAG
INC; §
§
LFE 2, LLC; § CASE NO, 19-50905-CAG
§
WE ARE REALTIME, LLC § CASE NO. 19-50906-CAG
§

(SUBSTANTIVE CONSOLIDATION OF

DEBTORS ALL 6 CASES, INTO ONE CASE,
LEGENDARY FIELD EXHIBITIONS,
LLC, CASE NO. 19-50900-CAG)
JOINTLY ADMINISTERED UNDER
CASE NO. 19-50900-CAG

 

ORDER APPROVING TRUSTEE'S MOTION TO RATIFY
PAYMENTS

EXHIBIT "A"

 
On the day this Order was signed, came for consideration the Trustee's Motion to Ratify the
following Payments:

a. DARWIN BEACHAM-$10,000.00, to do the inventory on the assets in the case, as
an Administrative Expense, and

b. Randolph N. Osherow in the amount of $4000.00, to send out Noticing in regards to
Notices Sent Out to Consolidate the 6 cases, Motion to Ratify Payments on Motion to Hire and Pay
Robert Parker, Motion to Hire and Pay Frank L. Sughrue as Liquidator and Motion to Limit
Mailing Matrix, Via “The Noticing Center”.

c. $5464.00 to “M3 Commercial Moving and Logistics”, for moving the equipment in
Atlanta, Georgia back to San Antonio, Texas “M3 Commercial Moving and Logistics”. Trustee
wouid show the Court the following:

The Court having considered the Motion finds that it has merit and should be granted. It is,
therefore,

ORDERED, ADJUDGED, and DECREED that the payments to:

a. DARWIN BEACHAM of $10,000.00, to do the inventory on the assets in the case, as an
Administrative Expense,

b. Randolph N. Osherow in the amount of $4000.00, to send out Notices to Consolidate
the 6 cases, Motion to Ratify Payments on Motion to Hire and Pay Robert Parker, Motion to Hire
and Pay Frank L. Sughrue as Liquidator and Motion to Limit Mailing Matrix, &

c. $5464.00 payable to “M3 Commercial Moving and Logistics” for moving the equipment
in Atlanta, Georgia back to San Antonio, Texas, are hereby authorized and ratified.

###

RANDOLPH N. OSHEROW
Texas State Bar No. 15335500
342 West Woodlawn, Suite 100
San Antonio, Texas 78212
(210) 738-3001 — Telephone
(210) 737-6312 - Telefax

rosherow@hotmail.com

 

 
CERTIFICATE OF MAILING

1 certify that a true and correct copy of MOTION TO RATIFY PAYMENTS FROM
FUNDS OF THE ESTATE was served Via U.S. first class mail, postage prepaid by the Noticing
Center, on the parties set forth on the attached service list, on this 9" day of May, 2019:

Debtor Company
4525 Macro
San Antonio, TX 78218

Darwin Beacham
13423 Frio Parke
San Antonio, TX 78254

U.S. Trustee
PO Bex 1539
San Antonio, TX 78295

FLS Auction, Inc.
5118 Barth Rd,

Lockhart, TX 78644
Liquidator

Robert Parker
2503 Ridgewind Way
Windermere, FL 34786

William A. (Trey) Wood, III

Bracewell LLP

711 Louisiana Suite 2300

Houston, TX 77002

Attomey for Debtor Company
Counsel for Debtor(s)

All interested parties on the mailing matrix attached will be noticed by “The Noticing Center”.

/s/ Randolph N. Osherow <
RANDOLPH N. OSHEROW
Texas State Bar No. 15335500
342 West Woodlawn, Suite 100
San Antonio, Texas 78212
(210) 738-3001 — Telephone
(210) 737-6312 - Telefax

rosherow@hotmail.com
Chapter 7 Trustee

 
